                                                                                                        HH
Case 4:20-cv-10087-KMM Document 9 Entered on FLSD Docket 09/15/2020 Page 1 of 4
                Case: 20-13429 Date Filed:
                                    (1 of 9)
                                           09/14/2020 Page: 1 of 2
                                                                                      Sep 14, 2020
                            UNITED STATES COURT OF APPEALS
                               FOR THE ELEVENTH CIRCUIT                                                     MIAMI


                               ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                             56 Forsyth Street, N.W.
                                             Atlanta, Georgia 30303

 David J. Smith                                                                        For rules and forms visit
 Clerk of Court                                                                        www.ca11.uscourts.gov


                                         September 14, 2020

  Valentin Spataru
  103400 OVERSEAS HWY # 243
  c/o CIL - CENTER FOR INDEPENDENT LIVING
  KEY LARGO, FL 33037-2834

  Appeal Number: 20-13429-F
  Case Style: Valentin Spataru v. Federal Aviation Administratio
  District Court Docket No: 4:20-cv-10087-KMM

  This Court requires all counsel to file documents electronically using the Electronic Case
  Files ("ECF") system, unless exempted for good cause. Non-incarcerated pro se parties
  are permitted to use the ECF system by registering for an account at www.pacer.gov.
  Information and training materials related to electronic filing, are available at
  www.ca11.uscourts.gov.

  The referenced case has been docketed in this court. Please use the appellate docket number
  noted above when making inquiries.

  Attorneys who wish to participate in this appeal must be admitted to the bar of this Court,
  admitted for this particular proceeding pursuant to 11th Cir. R. 46-3, or admitted pro hac vice
  pursuant to 11th Cir. R. 46-4. In addition, all attorneys (except court-appointed counsel) who
  wish to participate in this appeal must file an Appearance of Counsel form within 14 days. The
  Application for Admission to the Bar and Appearance of Counsel Form are available at
  www.ca11.uscourts.gov. The clerk generally may not process filings from an attorney until that
  attorney files an appearance form. See 11th Cir. R. 46-6(b).

  Every motion, petition, brief, answer, response and reply filed must contain a Certificate of
  Interested Persons and Corporate Disclosure Statement (CIP). Appellants/Petitioners must file a
  CIP within 14 days after the date the case or appeal is docketed in this court;
  Appellees/Respondents/Intervenors/Other Parties must file a CIP within 28 days after the case
  or appeal is docketed in this court, regardless of whether appellants/petitioners have filed a CIP.
  See FRAP 26.1 and 11th Cir. R. 26.1-1.

  On the same day a party or amicus curiae first files its paper or e-filed CIP, that filer must also
  complete the court's web-based CIP at the Web-Based CIP link on the court's website. Pro se
Case 4:20-cv-10087-KMM Document 9 Entered on FLSD Docket 09/15/2020 Page 2 of 4
                Case: 20-13429 Date Filed:
                                    (2 of 9)
                                           09/14/2020 Page: 2 of 2



  filers (except attorneys appearing in particular cases as pro se parties) are not required or
  authorized to complete the web-based CIP.

  Pursuant to Eleventh Circuit Rule 42-1(b) you are hereby notified that upon expiration of (14)
  days from this date, this appeal will be dismissed by the clerk without further notice unless the
  default(s) noted below have been corrected:

  Pay to the DISTRICT COURT clerk the docketing and filing fees, with notice to this office, or
  request leave to proceed in forma pauperis on appeal in the district court. See Fed.R. App.P.
  24(a). If the district court denies such leave, appellant may file in this court a Motion to Proceed
  in forma pauperis in this court with a financial affidavit.



  Sincerely,

  DAVID J. SMITH, Clerk of Court

  Reply to: Dionne S. Young, F
  Phone #: (404) 335-6224
Case 4:20-cv-10087-KMM Document 89 Entered on FLSD Docket 09/14/2020
                                                          09/15/2020 Page 1
                                                                          3 of 2
                                                                               4
                Case: 20-13429 Date Filed:
                                    (3 of 9)
                                           09/14/2020 Page: 1 of 2
Case 4:20-cv-10087-KMM Document 89 Entered on FLSD Docket 09/14/2020
                                                          09/15/2020 Page 2
                                                                          4 of 2
                                                                               4
                Case: 20-13429 Date Filed:
                                    (4 of 9)
                                           09/14/2020 Page: 2 of 2
